Case 18-00198-TLM         Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29            Desc Main
                                   Document      Page 1 of 28



Lewis N Stoddard, Bar Number 7766
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Guild Mortgage Company, a California Corporation
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Facsimile: 801-328-9714
Email: lewis@hwmlawfirm.com
File No.: 51284

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


 In re:
                                                   Chapter 7
 ALLAN RAY EICHHORN
                                                   Case No. 18-00198 TLM
                      Debtor.



                     MOTION FOR RELIEF FROM AUTOMATIC STAY
                                (REAL PROPERTY)

          Guild Mortgage Company, a California Corporation(“Movant”) hereby moves this Court,

pursuant to 11 U.S.C. § 362, for relief from the automatic stay with respect to certain real

property of the Debtor having an address of 2866 South Bay Star Way, Meridian, ID 83642 (the

“Property”). In support of this Motion, Movant respectfully states:

          1.    A petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtor on February 23, 2018.

          2.    The Debtor, Allan Ray Eichhorn, has executed and delivered or is otherwise

obligated with respect to that certain promissory note in the original principal amount of

$290,638.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A. The Note was

modified on September 23, 2015. A copy of the Loan Modification is attached hereto as Exhibit

B.
Case 18-00198-TLM        Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29             Desc Main
                                  Document      Page 2 of 28



       3.      As evidenced by the assignments, endorsements, and/or allonges attached to the

Note, the Note has been specially endorsed to Movant. Movant is an entity entitled to enforce

the Note because Movant is in possession, either directly or through the use of an authorized

agent and/or document custodian, of the specially endorsed Note.

       4.       Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

(collectively, the “Obligations”) of the Debtor, Allan Ray Eichhorn, under and with respect to the

Note and the Deed of Trust are secured by the Property. A copy of the recorded Deed of Trust is

attached hereto as Exhibit C. Movant is entitled to enforce the Note and foreclose on the Deed

of Trust.

       5.      All rights and remedies under the Deed of Trust have been assigned to the Movant

pursuant to that certain assignment of deed of trust, a copy of which is attached hereto as Exhibit

D.

       6.      As of June 11, 2020, the outstanding amount of the Obligations less any partial

payments or suspense balance is $269,463.45.

       7.      In addition to the other amounts due to Movant reflected in this Motion, as of the

date hereof, in connection with seeking the relief requested in this Motion, Movant has also

incurred legal fees and costs. Movant reserves all rights to seek an award or allowance of such

fees and expenses in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law.
Case 18-00198-TLM          Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29             Desc Main
                                    Document      Page 3 of 28



       8.       The following chart sets forth the number and amount of contractual payments

due pursuant to the terms of the Note that have been missed by the Debtor as of June 11, 2020:

     Number of              From              To             Monthly              Total Missed
      Missed                                                 Payment               Payments
     Payments                                                Amount

            5           02/01/2020        06/01/2020       $2,101.88              $10,509.40
                Less postpetition partial payments (suspense balance):        ($17.76)

                                                              Total: $10,491.64

       Additionally, Debtor is obligated to make on-going monthly payments, pursuant to the

express terms of the Note and Deed of Trust that have or will accrue after June 11, 2020.

       9.       The estimated market value of the Property is $310,000.00. The basis for such

valuation is Debtor’s filed Schedule A/B: Property.

       10.      Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Movant, is $269,463.45.

       11.      Cause exists for relief from the automatic stay for the following reasons:

             (a)Pursuant to 11 U.S.C. § 362(d)(1), there is cause for relief from stay, including

             lack of adequate protection of an interest in property of such party in interest; and

             pursuant to § 362(d)(2)(B), the Property is not necessary for an effective

             reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.       Relief from the stay for all purposes allowed by law, the Note, the Deed of Trust,

and applicable law, including but not limited allowing Movant (and any successors or assigns) to

proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
Case 18-00198-TLM        Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29          Desc Main
                                  Document      Page 4 of 28



obtain possession of the Property.

       2.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.      For such other relief as the Court deems proper.


                                                 DATED this 23rd day of June, 2020

                                                 /s/ Lewis N. Stoddard
                                                 Lewis N Stoddard
                                                 Attorney for Movant
Case 18-00198-TLM        Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29             Desc Main
                                  Document      Page 5 of 28




                                        NOTICE OF MOTION

TO:    THE DEBTOR, THE DEBTOR’S ATTORNEY, THE TRUSTEE, AND ANY OTHER
       PARTY IN INTEREST

        YOU ARE HEREBY NOTIFIED that Guild Mortgage Company, a California
Corporation has filed its Motion for Relief from Stay. Within twenty (20) days of the date of this
notice, Guild Mortgage Company, a California Corporation, its successors in interest, agents,
assignees, and/or assignors, shall ask the Court for an Order Granting Relief from the Automatic
Stay provisions of 11 U.S.C. § 362(a) to annul and terminate the Stay as requested in the Motion,
unless a party to this proceeding opposes the Motion for Relief from Stay filed by Guild
Mortgage Company, a California Corporation by filing and serving on the moving party a written
objection thereto within seventeen (17) days of filing the Motion. The objection shall reasonably
identify those matters contained in the Motion which are to be at issue, and any other basis of
opposition to the Motion. Absent the filing of a timely response, the Court may grant the relief
sought without a hearing. A final hearing, if any, shall commence not later than thirty (30) days
after the conclusion of a preliminary hearing. Failure to schedule a hearing and notify all parties,
including Guild Mortgage Company, a California Corporation, shall preclude further objections
to this Motion for Relief from Stay.

        YOU ARE FURTHER NOTIFIED that pursuant to Rule 4001.2 of the Local Bankruptcy
Rules and 11 U.S.C § 362(e), thirty days after a request under § 362(d) for relief from the stay of
any act against property of the estate under subsection § 362(a), such stay is terminated with
respect to the party in interest making such request, unless the court, after notice and a hearing,
orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing
and determination under subsection § 362(d). In addition, as required by Local Bankruptcy Rule
4001.2(d)(3), if an objection is filed to this motion, the objection must be served upon the
Movant and upon all parties receiving service of the motion. In accordance with Local
Bankruptcy Rule 4001.2(e)(1), any party opposing a motion for stay relief must contact the
Court’s calendar clerk to schedule a preliminary hearing. At the time of the filing the objection
to a motion, the objecting party shall file and serve a notice of such hearing.

       Dated: June 23, 2020


                                                 /s/_Lewis N. Stoddard
                                                 Lewis N Stoddard
                                                 Attorney for Movant
Case 18-00198-TLM        Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29            Desc Main
                                  Document      Page 6 of 28




                              CERTIFICATE OF SERVICE OF
                             MOTION FOR RELIEF FROM STAY

         I HEREBY CERTIFY that I served a true and correct copy of the above-listed claimant’s
Motion for Relief from Stay and the Notice of Motion on the individuals listed below by hand
delivering, mailing, with the correct postage thereon, or through electronic notification to those
parties registered with the U.S. Courts District of Idaho CM/ECF system, on the June 23, 2020

Allan Ray Eichhorn
2866 S Bay Star Way
Meridian, ID 83642
Debtor
VIA U.S. MAIL

Noah G. Hillen
PO Box 6538
Boise, ID 83707
Chapter 7 Trustee
VIA ECF

United States Trustee
Washington Group Central Plaza
720 Park Blvd, Ste 220
Boise, ID 83712
VIA ECF


                                                 /s/ Lewis N. Stoddard
                                                 Lewis N Stoddard
                                                 Attorney for Movant
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document      Page 7 of 28




                        EXHIBIT “A”
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document      Page 8 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document      Page 9 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 10 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 11 of 28




                        EXHIBIT “B”
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 12 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 13 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 14 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 15 of 28




                        EXHIBIT “C”
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 16 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 17 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 18 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 19 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 20 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 21 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 22 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 23 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 24 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 25 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 26 of 28




                        EXHIBIT “D”
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 27 of 28
Case 18-00198-TLM   Doc 76    Filed 06/23/20 Entered 06/23/20 16:03:29   Desc Main
                             Document     Page 28 of 28
